Broyles, C. J.
In an application for a continuance upon the ground of the absence of a witness, it must be shown by the applicant, among other things, “that he expects he will be able to procure the testimony of such witness at the next term of the court.” Code, § 81-1410. The motion for a continuance in the instant case was based on the absence of a witness; and, upon the hearing of the motion, the applicant failed to testify that he expected to be able to procure the testimony of the witness at the next term of the court. Because of this defect, the motion was properly overruled by the court. Simons v. Mathis, 17 Ga. App. 588 (1) (87 S. E. 845). It being stated in the brief of counsel for both parties that the only question here for the determination of this court is whether the overruling of the motion for a continuance was error, the remaining assignments of error are treated as abandoned, and the judgment is Affirmed.

MacIntyre and Guerry, JJ., concur.